DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10, 13-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IIDA (US 20200276983).
With respect to claim 1 and 17, IIDA teaches a method of automatically evaluating detection accuracy of dynamic objects by equipment under test (para 91, “the selected pair of objects is determined to be the same object”), comprising: using at least one processor for: receiving a first record generated by an evaluated equipment under test which is deployed in a vehicle (para 91, “ one detected object in observation data of the first sensor” and para 99, “the control unit 10 uses the own“), the first record comprising a plurality of attributes of each dynamic object detected by the evaluated equipment in an environment of the vehicle (para 39, “signal processing and image processing to the light and electromagnetic waves to measure, for example, a distance to the object, an azimuth angle, and a relative speed”) receiving a second record generated by a validated reference equipment deployed in the vehicle (para 91, “observation data of the second sensor 200, there is only one combination of a selected pair of objects”), the second record comprising a plurality of attributes of each dynamic object detected in the environment by the reference equipment; identifying at least one dynamic object appearing in both said first record and said second record by detecting when said at least one dynamic object occupies a same space at a same time in both said first record and said second record (para 69, “the calculation unit 10a of the control unit 10 calculates a value of an error between observation data of the first sensor 100 and observation data of the second sensor 200”) correlating between at least one dynamic object detected by the evaluated equipment and a respective dynamic object detected by the reference equipment (para 39, “signal processing and image processing to the light and electromagnetic waves to measure, for example, a distance to the object, an azimuth angle, and a relative speed”) according to a match between at least one spatial attribute and at least one temporal attribute of the plurality of attributes of the respective dynamic object in the first record and in the second record (para 61, “the correlation processing, the correlation processing unit 13 uses the corrected observation data to associate objects detected by the first sensor 100 and the second sensor 200 with each other”), analyzing at least some of the plurality of attributes of the respective dynamic object in the first record compared to respective attributes of the respective dynamic object in the second record (para 69, “the calculation unit 10a of the control unit 10 calculates a value of an error between observation data of the first sensor 100 and observation data of the second sensor”); and outputting an indication of at least one difference between the first record and the second record identified based on the analysis (para 91, “in Step S19, the selected pair of objects is determined to be the same object”).
With respect to claim 2, IIDA teaches comprising analyzing a plurality of differences identified between the first record and the second record to identify at least one error pattern in the detection of the at least one dynamic object by at least one of: the evaluated equipment and the reference equipment (para 89, “a detection error between sensors, to subtract the bias error value from observation data of the first sensor 100, for example”).
With respect to claim 3, IIDA teaches the evaluated equipment and the reference equipment each comprises at least one member of a group consisting of: a sensor and an object detection algorithm (para 39, “a millimeter-wave radar, a laser radar, an ultrasonic sensor, an infrared sensor, an optical camera, and the like can be used alone or in combination as the first sensor 100 and the second sensor“).
With respect to claim 4, IIDA teaches the sensor is a member of a group consisting of: an imaging sensor, a LIDAR sensor, a RADAR sensor and an ultrasonic sensor (para 39, “a millimeter-wave radar, a laser radar, an ultrasonic sensor, an infrared sensor, an optical camera, and the like can be used alone or in combination as the first sensor 100 and the second sensor“).
With respect to claim 5, IIDA teaches the vehicle is a member of a group consisting of: a ground vehicle, an aerial vehicle and a naval vehicle (para 41, “the vehicle information sensor 300 measures, for example, a speed, a wheel speed, a steering angle, or a yaw rate of the own vehicle“).
With respect to claim 6, IIDA teaches the at least one spatial attribute which is a member of a group consisting of: a location, a direction, a speed, an acceleration and an advancement vector (para 52, “object information” herein refers to information such as the position, speed, acceleration, or type of an object detected by the first sensor 100 or the second sensor”).
With respect to claim 9, IIDA teaches the at least one temporal attribute comprising: a time of detection, a first time of detection, a last time of detection and a detection duration, wherein the at least one temporal attribute is based on a common time reference (para 67, “The observation data is detection data containing time information”).
With respect to claim 10, IIDA teaches correlating between the at least one object and the respective object according to a match between the at least one spatial attribute in the first record and in the second record over a predefined time period determined based on the at least one temporal attribute in the first record and in the second record (para 18 and 19, “using a common time base, a multitude of different sensor types and a multitude of reference object attributes may be compared to each other, in order to derive an object attribute error from this”).
With respect to claim 13, IIDA teaches classifying each object detected by at least one of the evaluated equipment and the reference equipment into one of a plurality of groups based on the correlation, the plurality of groups comprising: a first group of objects detected only by the reference equipment, a second group of objects detected only by the evaluated equipment, a third group of objects detected by both the evaluated equipment and the reference equipment and classified similarly and a fourth group of objects detected by both the evaluated equipment and the reference equipment but classified differently (para 205, “a correlation coefficient is calculated based on time-series data on the ground coordinate positions of a selected pair of objects, and it is determined whether the selected pair of objects is the same object based on the calculated correlation coefficient”).
With respect to claim 14, IIDA teaches analyzing sensory data captured by the evaluated equipment compared to corresponding sensory data captured by the reference equipment in order to evaluate performance of the evaluated equipment (para 137, “it is possible to accurately recognize an object by determining whether the selected pair of objects is the same object with the use of the correlation coefficient calculated by using time-series data on the ground coordinate positions of the selected pair of objects as a determination index value).
With respect to claim 16, IIDA teaches in case both the evaluated equipment and the reference equipment utilize the same object detection equipment, a difference between the first record and the second record is insignificant (para 9, “a millimeter-wave radar, a laser radar, an ultrasonic sensor, an infrared sensor, an optical camera, and the like can be used alone or in combination as the first sensor 100 and the second sensor 20” If the equipment were the same and taking the data at the same time and in the same place the records would be the same and the difference would therefore be insignificant).
With respect to claim 18, IIDA teaches said evaluated equipment and said reference equipment deploy sensors having at least partially overlapping FOV (Field Of View) ensuring at least some of the object detected in the environment of said vehicle appear in said at least partially overlapping FOV region (para 116, “the selected pair of objects is the same object based on the calculated correlation coefficient.” Since the device determines if the objects detected by the two sensors are the same, they have overlapping FOV).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over IIDA as applied to claim 1 above, and further in view of Weber et al (US 20200094849).
With respect to claim 7, Weber teaches the at least one spatial attribute is defined according to at least one global coordinate system applied for the environment and/or relatively to the vehicle (para 131, “ the error in the determination of the position in the y-direction is much larger than the error in the relative position in the x-direction. This is no longer quite so sharply pronounced for the relative velocity in the x- and y-direction”). It would have been obvious to modify IIDA to include the at least one spatial attribute is defined according to at least one global coordinate system applied for the environment and/or relatively to the vehicle because it is merely a substitution of a well-known spatial attribute of Weber with the spatial attribute of IIDA to yield a predictable object detection device.
With respect to claim 8, Weber teaches the at least one spatial attribute is defined according to a relative initial spatial positioning of the evaluated equipment with respect to the relative initial spatial positioning of the reference equipment, the spatial positioning comprises at least one member of a group consisting of: a position, a location, a direction, and a field of view (para 18, “the time base of the at least one temporal sequence of at least one object attribute of the object and the time base of the temporal sequence of a reference object attribute, corresponding to the temporal sequence of the object attributes, be adapted to each other prior to the determination of the object attribute difference, in order to calculate the difference. In particular, these two time bases may be adapted to each other, since they are adapted to a common, equidistant time base”, para 66, “Such object attributes include, in particular, e.g., a position, an orientation, a speed or an acceleration of an object” and para 92, “the target vehicles continuously transmit their position, movement and/or acceleration values to the vehicle to be evaluated, which records its own values and the other values”, para 136, “the plurality of sensors 201, 202, 203 are either transmitted via sensor interface 130 to the plurality of sensors 201, 202, 203 and are used for superposing sequences of error contributions onto the object attributes of objects, which have been generated to have measured values M201, M202, M203 of the simulated sensor data, as a function of the scenario currently simulated”). It would have been obvious to modify IIDA to include the at least one spatial attribute is defined according to a relative initial spatial positioning of the evaluated equipment with respect to the relative initial spatial positioning of the reference equipment, the spatial positioning comprises at least one member of a group consisting of: a position, a location, a direction, and a field of view because it is merely a substitution of a well-known spatial attribute of Weber with the spatial attribute of IIDA to yield a predictable object detection device.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over IIDA as applied to claim 1 above, and further in view of Bonta et al (US 5245347).
With respect to claim 11, Bonta teaches the plurality of attributes comprises at least one member of a group consisting of: a classification label, a physical dimension, a color, a shape and a texture (col 52, line 18-31, “the clear region ratio testing criteria can be modified to detect extended or shaped targets. Geometric pattern shape groupings of cell-sized targets can also be further tested in a correlation process to evaluate the grouping as a possible convoy or surface-to-air missile (SAM) sit”). It would have been obvious to modify IIDA to include the plurality of attributes comprises at least one member of a group consisting of: a classification label, a physical dimension, a color, a shape and a texture because it is merely a substitution of the attributes of IIDA with the well-known attributes of Bonta to product a predictable difference between reference and object attributes. 
With respect to claim 12, IIDA teaches adjusting at least one of the plurality of attributes of the respective object extracted from the first record or the second record to form a standard representation of the at least one attribute for the comparison analysis (para 52, “object information” herein refers to information such as the position, speed, acceleration, or type of an object detected by the first sensor 100 or the second sensor”).
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over IIDA as applied to claim 1 above, and further in view of Capraro et al (US 20180074185).
With respect to claim 15, Capraro teaches excluding at least one of a plurality of detected objects from the difference indication according to at least one filter (para 56, “the relatively weak target return signals having signal characteristics comparable to the clutter signal components; and excluding each CUT that yields a target detection from a subsequent weighted filter derivation”). It would have been obvious to modify IIDA to include excluding at least one of a plurality of detected objects from the difference indication according to at least one filter because it would discard on object that did not have a strong enough return signal to determine an attribute.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648